Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Election/Restrictions
Claims 1-9 and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2019.  Claim 1 is amended to read on a non-elected species of Category II, Species II of CVD and does not read on the elected species of Category II, Species I of ALD, and thus is withdrawn from consideration.  Claims 2-9 and 13-22 depending on claim 1 are further withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites the limitation “after stopping the supply of the first precursor to the substrate, supplying a first reactant to the substrate” in the 8th to 10th lines of the claim and “wherein the first precursor is supplied with pulses to the substrate while continuously supplying the first reactant to the substrate” in the 16th to 18th lines of the claim, which lacks the full support of the original disclosure.  The limitation “after stopping the supply of the first precursor to the substrate, supplying a first reactant to the substrate” is a step of a ALD process for forming the seed layer and the limitation “wherein the first precursor is supplied with pulses to the substrate while continuously supplying the first reactant to the substrate” is a step of a CVD process for forming the seed layer.  The ALD process and the CVD are two distinct processes in forming the seed layer, and the original disclosure does not teach a process having these two contradicting limitations together in forming the seed layer. 
Claims 30-31 are rejected because they depend on the rejected claim 29.
Response to Arguments
Applicant's arguments with respect to claim 1 and 29 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plombon et al. (US 2007/0202678 A1) teach forming a bulk layer of copper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/6/2022